Citation Nr: 0501813	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a nonservice-connected disability pension.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1969 to March 1971.  

This appeal arises from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
a nonservice-connected disability pension.


FINDING OF FACT

The veteran's countable annual income for VA purposes is in 
excess of the established income limit.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
from the RO, issued in June 2003.  By means of this letter, 
the veteran was told of the requirements to establish 
entitlement to a nonservice-connected disability pension, 
specifically of the need to show that his countable annual 
income is below the established income limit.  He was also 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of the June 2003 complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless.  This case deals solely with the amount of annual 
income received by the veteran.  This information has been 
obtained throughout the appeal period.  As the pertinent 
evidence regarding the veteran's income has been received, 
there is no indication that disposition of this claim would 
have been different had the veteran received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  As the issue on 
appeal is controlled by the veteran's level of annual income, 
there is no medical controversy and development of any 
medical evidence would have no bearing on the decision 
rendered below.  The veteran has provided his financial 
information in February 2001, April 2002, and December 2002.  
The Social Security Administration (SSA) provided information 
on his annual income in November 2001 and February 2003.  The 
veteran on his latest income statement of February 2001 
identified no other source of income.  Thus, there is no 
indication of any relevant records that the RO failed to 
obtain.

In addition, the RO requested that the veteran provide up-to-
date information on his annual income by letters issued in 
June 2003 and February 2004.  However, the veteran has not 
responded to these requests.  Based on his lack of response 
to these recent requests, the Board finds that there is no 
reasonable possibility that further assistance would 
substantiate the veteran's current income and any further 
development on this matter would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  Therefore, the Board concludes that no 
further assistance to the veteran is required.  


Entitlement to Nonservice-Connected Disability Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  SSA income is not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The veteran filed his claim for nonservice-connected pension 
in January 2001.  He reported that his only income was from 
SSA.  Accurate information about the veteran's annual income 
during the years 2001 through the present cannot be obtained 
due to his failure to cooperate.  

The available evidence indicates the following income was 
received.  The veteran received from January to December 2001 
a SSA monthly income of $477.00.  His spouse received SSA 
monthly income from January to December 2001 of $561.00.  His 
yearly income for 2001 was $5,724.00 ($477.00 x 12) and her 
yearly income was $6,732.00 ($561.00 x 12), for a total 
yearly income of $12,456.00.  

Claimed medical expenses in 2001 for subscription medication 
(submitted to VA in February 2002) totaled $695.47.  The 
veteran submitted what appears were additional unreimbursed 
medical expenses in April 2002; however, he failed to 
identify what dates these expenses had been incurred and the 
copies were, for the most part, illegible.  VA requested that 
this information be clarified in a letter dated January 9, 
2003, but the veteran failed to respond to this request.  
Therefore, total claimed medical expenses for 2001 will only 
be considered to be $695.47.

The total maximum annual income for pension purposes for the 
year prior to December 1, 2001, is $12,186.00.  Five percent 
of this amount is $609.00.  Therefore, claimed unreimbursed 
medical expenses exceeded five percent of the maximum 
allowable income, and the amount exceeding this five percent 
must be subtracted to determine the veteran's annual income 
in 2001 for purposes of VA pension.  Subtracting this amount 
leaves a yearly countable income in 2001 of $12,369.00 
($12,456.00 - ($695.47 - $609.00 = $86.47)].  Based on these 
figures, the veteran's income from the date of his claim in 
January 2001 to December 2001 exceeds that allowed for the 
award of VA disability pension.

According to SSA records, the veteran received from January 
to December 2002 a monthly income of $490.00.  His spouse 
received SSA monthly income from January to December 2002 of 
$576.00.  His yearly SSA income for 2002 was $5,880.00 
($490.00 x 12) and her yearly income was $6,912.00 ($576.00 x 
12), for a total yearly SSA income of $12,792.00.  In 
addition, the veteran received VA monthly compensation for 
service-connected disabilities from May to November 2002 of 
$488.00 and in December 2002 of $495.00, for a yearly VA 
income of $3,911.00 [($488.00 x 7) + ($495.00)].  Their SSA 
and VA income in 2002 totaled $16,703.00.  

In December 2002, the veteran appears to claim that his 
medical expenses that year totaled $929.00.  The total 
maximum annual income for pension purposes for 2002 is 
$12,516.00.  Five percent of this amount is $625.00.  
Assuming that all of these expenses are recognized as 
countable medical expenses under the applicable VA 
regulations and were all incurred during the year 2002, this 
would result in a yearly countable income for 2002 of 
$16,399.00 [$16,703.00 - ($929.01 - $625.80 = $303.21)].  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This yearly income 
exceeds the maximum income of $12,516.00 allowed for 
entitlement to VA pension in the year of 2002.

The veteran received from January to December 2003 a monthly 
SSA income of $497.00.  His spouse received SSA monthly 
income from January to December 2003 of $584.00.  His yearly 
SSA income for 2003 was $5,964.00 ($497.00 x 12) and her 
yearly income was $7,008.00 ($584.00 x 12), for a total 
yearly SSA income of $12,972.00.  In addition, the veteran 
received VA monthly compensation for service-connected 
disabilities from January to April 2003 of $2,318.00; from 
May to November 2003 of $495.00; and in December 2003 of 
$504.00.  His yearly VA income was $13,241.00 [($2,318.00 x 
4) + ($495.00 x 7) + ($504.00)].  Their SSA and VA income in 
2003 totaled $26,213.00 ($12,972.00 + $13,241.00).  The 
veteran has not submitted any evidence of medical expenses 
for the year 2003.  This yearly income exceeds the maximum 
income of $12,692.00 allowed for entitlement to VA pension in 
the year of 2003.

The veteran and his spouse's SSA income for the year 2004 has 
not been reported.  Therefore, their SSA income for 2004 will 
be presumed to be at least $12,972.00, as it had been during 
the prior year.  In addition, the veteran received VA monthly 
compensation for service-connected disabilities from January 
to December 2004 of $504.00, for a total yearly VA income of 
$6,048.00 ($504.00 x 12).  Their SSA and VA income in 2004 
totaled $19,020.00 ($12,972.00 + $6,048.00).  The veteran has 
not submitted any evidence of medical expenses for the year 
2004.  This yearly income exceeds the maximum income of 
$12,959.00 allowed for entitlement to VA pension in the year 
of 2004.

These yearly incomes exceed the limitations for a nonservice-
connected pension.  Therefore, the veteran's claim for VA 
pension must be denied for excess yearly income.  Due to the 
veteran's failure to fully cooperate in developing his 
financial information, the Board finds that his claims of 
having insubstantial income are not credible.  Thus, the 
application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The claim for entitlement to nonservice-
connected disability pension must be denied due to the 
veteran's excessive income.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


